DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Examiner’s Comments
The amendments received on 01/27/2022 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the received amended claims and the examiner’s amendments listed in the Office Action below.
Previous claim interpretations regarding previously recited “work roll shift device” and “roll gap adjusting device” of claims 1 and 5 under 35 U.S.C. 112(f) are hereby withdrawn due to the amended claims. Previous claim interpretations regarding previously recited “work roll bender” of claims 3 and 7 under 35 U.S.C. 112(f) are hereby withdrawn upon further consideration.
Applicant’s argument regarding the interpretation of the “controller” of claim 5
Applicant’s amendments have obviated the previous rejections of record. Applicant’s amendments along with the maintained claim 5 interpretations under 35 U.S.C. 112(f) have placed claims 1-8 in condition for allowance. The allowance of the claims are addressed in the Office Action below.

Allowable Subject Matter
Claims 1-8 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…calculating an opposite direction shift amount for the upper work roll and the lower work roll such that a plate crown and flatness of the rolling target material on an exit side of the rolling stand are within predetermined ranges;
calculating a same direction shift amount for the upper work roll and the lower work roll that disperses wear of the pair of work rolls;
based on the same direction shift amount, calculating a screw down position difference of the roll gap adjuster that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero; and
causing the work roll shifter to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjuster to change the work-side screw down position and the drive-side screw down position based on the screw down position difference.”



	JP 201215819 A discloses a roll wear dispersion method (attached translation: paragraph 0102) for a rolling stand (figure 4b), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (1-1, 1-2), a work roll shift device (30), a roll gap adjustment device (figure 1, element 11), a controller calculating an opposite direction shift amount (paragraph 0054), a same direction shift amount (paragraph 0133). JP’819 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 8627702 B2 discloses a roll wear dispersion method (abstract) for a rolling stand (figures 3-4), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (A2/1, A2/2), and a controller configured to shift the rolls in the same direction, followed by shifting said rolls in the opposite direction (column 3, lines 12-38). US’702 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 20070240475 A1 discloses a roll wear dispersion method (paragraph 0001) for a rolling stand (figures 4a-4b), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (figure 1), and a controller configured to shift the rolls in the same direction, followed by shifting said rolls in the opposite direction (paragraph 0050). US’475 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 6119500 A discloses a roll wear dispersion method (column 2, lines 38-59) for a rolling stand (figure 14), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (figure 14, elements 68, 70; figure 15), a work roll shift device (figure 14, element 90), a roll gap adjustment device (94, 96), a controller calculating an opposite direction shift amount (column 5, lines 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 5 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a computer configured to:
calculate an opposite direction shift amount for the upper work roll and the lower work roll such that a plate crown and flatness of the rolling target material on an exit side of the pair of work rolls are within predetermined ranges;
calculate a same direction shift amount for the upper work roll and the lower work roll that disperses wear of the pair of work rolls;
calculate, based on the same direction shift amount, a screw down position difference of the roll gap adjuster that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero; and
cause the work roll shifter to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjuster to change the work- side screw down position and the drive-side screw down position based on the screw down position difference.”
The following closest prior arts fall short for the following reasons:

The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725